DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Specification and Drawings	3
III. Claim Rejections - 35 USC § 103	3
A. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0179987 (“Ma-987”), as evidenced by the formula for arithmetic mean surface roughness Ra as obtained from JIS B 0601(1994) and JIS B 0031(1994) in the article “A Guide to Understanding Surface Roughness Measurement Types” available at https://roslerblog.com/2016/05/27/surface-roughness-measurement.	3
B. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ma-987 in view of US 2019/0345056 (“Cao”) and article by Lee et al. entitled “Structural and thermal characteristics of the fast-deposited parylene substrate for ultra-thin organic light emitting diodes” presented in the IDS (“Lee”).	9
IV. Allowable Subject Matter	10
V. Response to Arguments	11
Conclusion	11


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Specification and Drawings
The substitute specification filed 09/02/2021 is acceptable and has been entered.
The new drawing sheet was received on 09/02/2021.  This new drawing sheet is acceptable and has been entered.

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0179987 (“Ma-987”), as evidenced by the formula for arithmetic mean surface roughness Ra as obtained from JIS B 0601(1994) and JIS B 0031(1994) in the article “A Guide to Understanding Surface Roughness Measurement Types” available at https://roslerblog.com/2016/05/27/surface-roughness-measurement.
Claim 32 reads,
32. (Currently Amended) A consumer product that includes a light emitting device made according to the method of claim 1, wherein the consumer product is selected from the group consisting of a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a Page 5 of 8Preliminary Amendment Dated April 10, 2020 Attorney Docket No. 206157-0039-OOUS flexible display, a laser printer, a telephone, a cell phone, tablet, a phablet, a personal digital 

Claim 1 reads,
1. (Currently Amended) A method of fabricating a light emitting device, the method comprising: 
[1] providing a mold having an unpolished surface with an arithmetic mean roughness Ra in a range from 0.1 µm to 10 µm; 
[2] positioning a frame having an opening over the mold; 
[3] depositing a thin polymer film over the surface of the mold, wherein the film has a thickness in a range from 1 µm to 100 µm; 
[4a] positioning a light emitting body onto the thin polymer film, 
[4b] wherein the light emitting body includes an anode, a cathode, and a light emitting layer positioned between the anode and the cathode; and 
[5] separating the thin polymer film with the light emitting body from the mold.

With regard to claim 1, Ma-987 discloses, generally in Figs. 3, 4, and 6A-6F,
1. (Currently Amended) A method of fabricating a light emitting device, the method comprising: 
[1] providing a mold 600 having an unpolished surface [made by concave structures 602] with an arithmetic mean roughness Ra in a range from 0.1 µm to 10 µm [¶¶ 66-70, 94; Fig. 3, step 300; Fig. 6A]; 
[2] … [not taught] … 
[3] depositing a thin polymer film 610 [¶ 88; e.g. polyester from terephthalic acid] over the surface of the mold 600, wherein the film has a thickness in a range from 1 µm to 100 µm [¶ 88: “The thickness of the film … can range from 5 µm to a few hundred µm.”; ¶ 95; Fig. 3, step 310; Fig. 6B]; 
[4a] positioning a light emitting body 620 onto the thin polymer film 610 [Fig. 3, step 320; Fig. 6C], 
620 includes an anode 622, a cathode 626, and a light emitting layer 624 positioned between the anode 622 and the cathode 626 [¶¶ 98, 102-104, 108; Fig. 3, step 320 which include steps 321 in Fig. 4; Fig. 6C]; and 
[5] separating the thin polymer film 610 with the light emitting body 620 from the mold 600 [¶ 111; Fig. 3, step 330; Fig. 6F].  

With regard to feature [1] of claim 1, the surface of the mold 600 has “surface features” (Ma-987: ¶ 68) and is therefore “unpolished” within the meaning of the Instant Application.  Moreover, Ma-987 states that the surface may have random topology:
The surface features on the mold, and the composition of the substrate material, are designed to produce features on the top and/or bottom surfaces of the substrate that will be formed in the next step. The bottom substrate surface features are made as a result of direct mold surface contact, and can be spherical lenses, aspherical lenses, groves, prisms, irregular features that have larger dimensions at the base, or any other topographical features that enhance light extraction.
(Ma-987: ¶ 68; emphasis added)
Ma-987 does not provide values for the “arithmetic mean surface roughness” but it may be determined from the information provided therein.  For example, Ma-987 teaches that the surface feature generated by the mold 600 can be “hemispherical lenses”, i.e. having H(trough depth)/R(radius) = 1 (Ma-987: ¶ 68).  Ma-987 shows such an array of hemispherical lenses formed on the thin polymer substrate 610 in Figs. 16A-16B.  With regard to the trough depth, H, Ma-987 states,
[0069] In some embodiments, the peak to trough height H of the surface features should be at least comparable to the thickness of the OLED device (100 nm).  In other embodiments, H should be at least comparable to or greater than the wavelength of the light in the substrate (wavelength in vacuum divided by refractive index of the substrate material) generated in the OLED device deposited thereafter. For example, when the index of the substrate is 2.0, H should be at least comparable to 200 nm or greater. Thus in some embodiments H, can be 400 nm or greater.  These minimum dimensions are preferred because, at at least 1 µm, at least 5 µm, at least 10 µm, at least 50 µm, or at least 100 µm.
(Ma-987: ¶ 69; emphasis added)
Given the example of the hemispherical-shaped troughs in the mold (i.e. H/R = 1, which means H = R), that values for H, and the formula for the arithmetic mean surface roughness, Ra (below), Ra can be calculated, as follows.
The formula for arithmetic mean surface roughness Ra as obtained from JIS B 0601(1994) and JIS B 0031(1994) (as obtained from JIS B 0601(1994) and JIS B 0031(1994) in the article “A Guide to Understanding Surface Roughness Measurement Types” available at https://roslerblog.com/2016/05/27/surface-roughness-measurement/) is 

    PNG
    media_image1.png
    242
    647
    media_image1.png
    Greyscale

The integral is merely the area under the curve f(x) along the sample length, L.  For a hemisphere the area is πR2/2, and the sample length L is 2R.  Because the microlenses in the array are identical, no matter how long the sample length is made, the area is integral multiples of the area of a single microlens or single hemisphere, which is divided out due to the factor 1/L in the formula for Ra.  As such, only one hemispherical lens need be addressed to determine Ra 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make H = 1 µm or 0.4 µm because the values fall within the ranges for H disclosed in Ma-987 which “enhance light extraction” (Ma-987: ¶ 68).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05(III)(A); emphasis added).

With regard to feature [3] of claim 1, as stated in the claim, Ma-987 states that “The thickness of the film [610] … can range from 5 µm to a few hundred µm” (Ma-987: ¶ 88), where in the film 610 is, e.g., a polyester made from terephthalic acid (id.).  The claimed thickness range overlaps with the thickness range disclosed in Ma-987.  As such, a prima facie case of obviousness exists for the same reasons as just indicated above, and Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.
This is all of the features of claim 1 disclosed in Ma-987.

With regard to claim 32, Ma-987 further discloses,
32. (Currently Amended) A consumer product that includes a light emitting device made according to the method of claim 1, wherein the consumer product is selected 

With regard to feature [2] of claim 1, 
[2] positioning a frame having an opening over the mold;
As indicated above, Ma-987 does not disclose feature [2].  However, the frame is not required to be part of the final structural product.  In fact, the Instant Specification merely indicates that the purpose of the frame it to aid release from the metal oxide mold (Instant Specification: ¶¶ 52-53).  Because the process step of positioning a frame over the mold does not result in a structure in the final product, Ma-987 discloses all of the claimed structural features implicitly or explicitly required by the process of claim 1 that are consequently present in the product of claim 32. 
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.
positioning a frame having an opening over the mold” results in a structural difference between the structural elements implicitly or explicitly required by claim 1 and the structure in Ma-987.  

B. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ma-987 in view of US 2019/0345056 (“Cao”) and article by Lee et al. entitled “Structural and thermal characteristics of the fast-deposited parylene substrate for ultra-thin organic light emitting diodes” presented in the IDS (“Lee”).
The prior art of Ma-987, as explained above, discloses each of the structural features of claim 32 including those implicitly or explicitly required by process claim 1. 
With regard to feature [1] of claim 1, specifically the Ra range of 0.1 µm to 10 µm, while Ma-987 renders the claimed ranges prima facie obvious, Ma-987 does not disclose a range for Ra as narrow as instantly claimed.
Cao, like Ma-987, teaches an OLED with random surface roughness on the backside of the substrate to improve light extraction (Cao: Figs. 1B, 2, 3; Title, Abstract, ¶¶ 23-24).  The Ra can be in a range of “the textured surface can have an average surface roughness of from 200-800 nm, 250-700 nm, 300-600 nm, 400-550 nm, 450-525 nm, or 475-510 nm” (Cao: ¶ 25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the random surface texture in Ma-987 (Ma-987: ¶ 68) to have a surface roughness of “from 200-800 nm, 250-700 nm, 300-600 nm, 400-550 nm, 450-525 nm, or 475-510 nm” as taught in Cao, because these ranges fall within the range disclosed in Ma-987 for the same purpose of improving light extraction.  As such, one having ordinary skill in the art would know to use the narrower ranges in Cao for the identical purpose of improving light extraction.
This is all of the elements of feature [1] of claim 1.

With regard to feature [2] of claim 1, specifically the claimed thickness range of 1 µm to 100 µm, while Ma-987 renders the claimed range prima facie obvious, Ma-987 does not disclose a range for the thickness as narrow as instantly claimed.
Lee, like Ma-987, is directed to making flexible OLEDs on a flexible, polymer substrate.  Lee teaches the use of parylene for the substrate material with a specific example wherein the thickness of parylene is 6.5 µm thick (Lee: title, abstract; page 150, right col.), thereby falling within the range indicated in Ma-987, i.e. from 5 µm to several hundred µm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use parylene as the polymer, having the thickness of, e.g., 6.5 µm, for the substrate 610 in Ma-987 because Lee teaches that 6.5 µm of parylene is suitable for the same purpose of a flexible polymer substrate for OLEDs and amounts to the substitution of one known polymer for another known polymer for the same purpose.  As such, the selection of parylene as the polymer amounts to obvious material choice.  (See MPEP 2144.07.)
So modified, the claimed thickness range of 1 µm to 100 µm is also obvious. 
This is all of the additional structural features of claim 32.
As such, Applicant has the burden of proof to show that the process step of “positioning a frame having an opening over the mold” results in a structural difference between the structural elements implicitly or explicitly required by claim 1 and the structure in Ma-987.  

IV. Allowable Subject Matter
Claims 1, 2, 4, 5, 9, 11, 12, 16, and 17 are allowed.
Applicant incorporated the features of dependent claim 8 into claim 1, and claim 8 had been previously indicated to include allowable subject matter (Non-Final Rejection mailed 06/03/2021 at p. 15).

V. Response to Arguments
Applicant’s arguments filed 09/02/2021 have been considered but they are not fully persuasive. 
While claims 1, 2, 4, 5, 9, 11, 12, 16, and 17 are distinguished over the prior art by the amendment to include the allowable feature, a process step, from claim 8 into claim 1, Applicant failed to address how said process step results in a structural distinction over the device disclosed in Ma-987 and therefore does not overcome the rejection of claim 32 which is a product-by-process claim and thereby limited only by structural elements (supra). 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814